DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/28/2022 has been entered. Claims 1 and 7 are amended. Claims 1-5 and 7-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawal (US 9,745,130), and further in view of Shoenfeld (US 2012/0153783), Li (US 2017/0136136) and Brown (US 20030030011).
Regarding claims 1, 2, Rawal discloses an access system (via devices in location 200, Fig. 2, col. 5, lines 36-56) configured to enable a transaction in which a user gains selective access to one of a plurality of secure compartments (compartments with door 275, Fig. 2), the access system comprising:
a housing having one or more actuated features configured to provide selective access to individual assets within one of the plurality of secure compartments within the housing (via compartment 257, Fig. 2 and col. 25, lines 47-58), the housing including 
an access unit configured to receive a unique code associated with one of the plurality of secure compartments (an access code may include a unique identifier, such as a PIN that may be input on a user interface of the control station and scanning of a barcode, col. 25, lines 23-36);
a computing platform configured to 
(i) validate the unique code received by the access unit (col. 25, lines 47-51), (ii) generate an asset ID code identifying at least one of the one or more assets to be placed within the housing (via barcode scanned by control station generates an asset ID code, col. 25, lines 30-36), (iii) actuate one of the secure compartments corresponding to the asset ID code, thereby permitting selective access to the one of the secure compartments for the user insertion or retrieval of the one or more individual assets (col. 25, lines 51-62); and 
a sensor configured with each secure compartment to sense a retrieval or an insertion of the one or more individual assets for that secure compartment (via presence sensor 271 to detect the presence or absence of objects in the storage compartment 257, col. 10, lines 9-36).
Rawal fails to disclose the compartments are sterilization compartments to sterilize one or more individual assets within the compartments having UV-C LED selectively operable within each sterilization compartment, and the computing platform configured to control a timing and an operation of the at least one UV-C LEDs associated with the one of the secure sterilization compartments to sterilize the one or more individual assets associated with the asset ID code.
Shoenfeld teaches a system with compartments including a computer to control operation of UV-C LED to sterilize assets placed in the compartments (Para. 56).
From the teachings of Shoenfeld, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal to include the compartments are sterilization compartments to sterilize one or more individual assets within the compartments having UV-C LED selectively operable within each sterilization compartment, and the computing platform configured to control a timing and an operation of the at least one UV-C LEDs associated with the one of the secure sterilization compartments to sterilize the one or more individual assets associated with the asset ID code in order to destroy any pathogens picked up during handling and transport of assets, thereby improve safety.
Rawal and Shoenfeld fail to specifically disclose the unique code is separate from the asset ID code; and wherein the computing platform is further configured to update the asset ID code of the one more individual asset to reflect a change in status based on the retrieval or the insertion of the one or more individual assets.
Li teaches a sterilization system (Abstract) to receive a unique code and an asset ID to identify the user using the system and the object to be sterilized in the system (an input device 125 may be provided to capture an identifier of the medical device and an identifier of the user of the sterilization device, Para. 16); wherein a computing platform is further configured to update the asset ID code of the one more individual asset to reflect a change in status based on usage (memory 160 may be used to store usage data, indicating when a sterilization process is initiated. In some examples, the identification data captured by input device 125 (e.g. identifier of the device being sanitized; identifier of the person performing the request; identifier of the geographic location or logical location (e.g. room number or station of the health-care facility) where the device is sanitized; time; and the like may also be stored in memory 160, Para. 17).
From the teachings of Li, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal and Shoenfeld to include the unique code is separate from the asset ID code; and wherein the computing platform is further configured to update the asset ID code of the one more individual asset to reflect a change in status based on the retrieval or the insertion of the one or more individual assets in order to identify the user and record asset history, thereby improve tracking and monitoring in the usage of the system.
Rawal, Shoenfeld, and Li fail to disclose wherein at least one UV-C photodetector is configured to determine an intensity of light from the UV-C LEDs and operably coupled to the computing platform to be utilized to manage the timing and the operation of the at least one UV-C LEDs based on the intensity of light from the UV-C LEDs.
Brown teaches including a photodetector to allow adjustment of intensity to output the correct intensity of light in a treatment chamber (Abstract and Para. 179).
From the teachings of Brown, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal, Li and Shoenfeld to include wherein at least one UV-C photodetector is configured to determine an intensity of light from the UV-C LEDs and operably coupled to the computing platform to be utilized to manage the timing and the operation of the at least one UV-C LEDs based on the intensity of light from the UV-C LEDs in order to make sure the intensity of light is sufficient to sterilize the assets in the compartments.
	Regarding claim 3, Rawal, Li, Brown and Shoenfeld fails to disclose wherein each secure sterilization compartment defines a volume of less than 1 cubic meter.
MPEP 2144.04 section IV states that changes in size is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal, Li, Brown and Shoenfeld to include wherein each secure sterilization compartment defines a volume of less than 1 cubic meter as the compartments can be made in many dimensions.
Regarding claims 4 and 5, Shoenfeld teaches that sterilization is based on Dosage emitted (see table in Para. 24 and .mu.W Sec/cm2 for 99% or greater effectiveness against identified pathogen).
MPEP 2144.04 section VI states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal, Li, Brown and Shoenfeld to include wherein the timing and operation of the at least one-UV-C LED is configured to sterilize the one or more individual assets within the corresponding secure sterilization compartment in less than two minutes or less than 30 seconds in order to quickly sterilize the assets with additional UV-C LEDs in the compartments.
Regarding claim 7, Shoenfeld teaches wherein the compartment comprises one or more walls that house circuitry and components that include the UV-C LEDs and the UV-C photodetectors (Fig. 5A).
Regarding claims 8, 9, Rawal discloses the access unit is an optical unit configured to receive a unique code presented by the user or a unique code associated with associated with one of the plurality of secure sterilization compartments (col. 25, lines 30-36).
Regarding claim 10, Li teaches the access unit is an RFID reader configured to receive the unique code presented by an RFID tag associated with the user (via reader 125 to read RFID tag, Para. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal, Li, Brown and Shoenfeld to include an RFID reader configured to receive the unique code presented by an RFID tag associated with the user in order to quickly and easily identify the user.
Regarding claim 13, Rawal discloses wherein the access system further comprises a display screen configured to display details of the transaction (via display 213, col. 6, lines 5-8, Fig. 2).
Regarding claim 14, Rawal discloses the unique code includes information relating to both the user and the one or more individual assets (col. 25, lines 33-36 and rejection of claim 1).
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawal, Li, Brown, Shoenfeld and Nitu (US 2015/0356801).
Regarding claim 11, Rawal, Li, Brown and Shoenfeld fail to disclose the access unit is an app executable on a mobile device of the user configured to transmit the unique code associated with one of the plurality of secure sterilization compartments.
Nitu teaches an access unit is an app executable on a mobile device of a user configured to transmit an unique code associated with a secure compartment (the mobile kiosks 102 with mobile app may enable (i) confirmation code(s) to be communicated via text, email, or other communication protocol, (ii) receipts to electronically communicated to the mobile device, (iii) short-range communications (e.g., NFC, Bluetooth) to be used to unlock/lock a smart locker that has been rented, Para. 28 and Fig. 1).
From the teachings of Nitu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal, Li, Brown and Shoenfeld to include the access unit is an app executable on a mobile device of the user configured to transmit the unique code associated with one of the plurality of secure sterilization compartments in order to make lock and unlock of compartments more secure.
Regarding claim 12, Rawal, Li, Brown, Shoenfeld and Nitu discloses the claimed invention, wherein Nitu teaches the app is configured to display details of the transaction to the user (Para. 68).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawal, Li, Brown, Shoenfeld and Kell (US 7,152,802).
Regarding claim 15, Rawal, Li, Brown and Shoenfeld fail to disclose the computer processing system further comprises an administration program by which the access system enables an administrator to access multiple ones of the secure sterilization compartments.
Kell teaches a computer system can be configured to include a manager authorization to enable access to a plurality of devices not ordinarily given to regular users (col. 11, lines 13-16).
From the teachings of Kell, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rawal, Li, Brown and Shoenfeld to include the computer processing system further comprises an administration program by which the access system enables an administrator to access multiple ones of the secure sterilization compartments in order to provide access to the compartments in case of any emergencies.
Response to Arguments
Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive.
Applicant argues in the 2nd paragraph of page 8 that “the tracking identification code” is merely provided as an example of an “access code” for Rawal’s system to identify doors associated with the storage compartments. Therefore, the single “code” cannot be cited as two different “codes” (i.e., “unique code” and “asset ID code”) and be associated with two different features. The examiner respectfully disagrees. Rawal teaches an access code may include a unique identifier, such as a PIN that may be input on a user interface of the control station and scanning of a barcode, QR code, etc (see col. 25, lines 30-36). For example, an input may be received from a carrier or user that may include a tracking identification barcode, which may be scanned at the control station. Therefore, Rawal teaches the two different codes, including reading of a barcode to generate an asset ID code associated with the item to be placed in the storage compartment.
Applicant next argues in the first paragraph of page 9 that the Office Action relies on two different, additional elements for the same association/comparison. The additional identifiers being a first identifier cited for identifying the medical device and a second identifier cited as identifying the user of the sterilization device. The Office Action has erroneously cited three distinct codes/identifiers, which perform three distinct functions to reject two separate codes for Applicant. The examiner respectfully disagrees. A user PIN taught by Rawal is equivalent to the second identifier identifying the user of the sterilization device taught by Li. And the barcode identifying the item taught by Rawal is equivalent to the first identifier identifying the medical device taught by Li. Therefore, the examiner did not cite three distinct identifiers.
Applicant next argues in the 2nd paragraph of page 9 that Li only teaches a single chamber. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to systems to selectively open compartments of storage systems: US 20060217835 A1 US 20130261792 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689